Citation Nr: 0013836	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous condition, 
secondary to service-connected status post partial 
gastrectomy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The June 1980 Board decision which denied service 
connection for a nervous disorder, including consideration of 
entitlement to service connection secondary to a duodenal 
ulcer disorder, is final.

2.  The evidence submitted subsequent to the June 1980 Board 
decision bears directly and substantially upon the specific 
matter under consideration, and in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
nervous condition, secondary to status post partial 
gastrectomy.

3.  The evidence shows that the veteran has a mental 
disorder.

4.  A private physician has provided an opinion that the 
veteran's service-connected status post partial gastrectomy 
aggravates his nonservice-connected mental disorder.


CONCLUSION OF LAW

1.  The June 1980 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991).

2.  The evidence received subsequent to the June 1980 Board 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
nervous condition, secondary to status post partial 
gastrectomy.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a 
nervous condition, secondary to service-connected status post 
partial gastrectomy is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition, secondary to status post partial 
gastrectomy.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals (Court) has held 
that pursuant to the holding of the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), a three-step analysis of appeals of 
whether new and material evidence has been submitted to 
reopen a claim is necessary.  The Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (1999) in order to have a 
finally denied claim reopened under 38 U.S.C. § 5108 (West 
1991).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility pursuant 
to Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. 
§ 5107(a) has been fulfilled.  Winters v. West, 12 Vet. 
App. 203, 206 (1999); see also Elkins v. West, 12 Vet. 
App. 209 (1999).

The Board notes that the veteran's claim of entitlement to 
service connection for a nervous condition, which included 
consideration of whether the nervous condition was secondary 
to a service-connected gastrointestinal disorder, was denied 
by means of a June 1980 Board decision.  That Board decision 
is final.  38 U.S.C.A. § 7104(b) (West 1991).  Therefore, 
pursuant to the Court's holding in Evans v. Brown, 9 Vet. 
App. 273 (1996), the Board will consider whether new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a nervous 
condition, secondary to status post partial gastrectomy, 
subsequent to the June 1980 Board decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Disability which is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).  The Court has held that when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claims such that it must be 
considered to fairly decide the merits of those claims, the 
veteran must produce evidence, which in conjunction with the 
evidence already of record, shows that a mental disorder was 
incurred in or aggravated by his active service, is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service, or is aggravated by a 
service-connected disability.  The Board finds that there is 
new evidence of record which shows that connection.

The evidence received subsequent to the June 1980 Board 
decision includes a February 1986 private physician's 
psychiatric evaluation which includes an opinion stating that 
the veteran's physical condition may have a detrimental 
effect upon his mental disorder.

The Board finds that evidence bears directly and 
substantially upon the veteran's claim such that the evidence 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim.

Thus, the Board finds that the veteran has submitted evidence 
which shows that a nonservice-connected mental disorder may 
be aggravated by a service-connected disability.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for a nervous condition, 
secondary to status post partial gastrectomy, and that claim 
is reopened.


II.  Whether a claim of entitlement to service connection for 
a nervous condition, secondary to status post partial 
gastrectomy is well grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board notes that the veteran has established entitlement 
to service connection for status post partial gastrectomy.  
The evidence of record also shows that the veteran has been 
diagnosed with a mental disorder.  A private physician has 
provided an opinion that the veteran's physical conditions, 
which include his service-connected status post partial 
gastrectomy, may have a detrimental effect upon his 
nonservice-connected mental disorder.

The Court has held that when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Therefore, as there is evidence that the veteran's 
physical condition, including his service-connected 
disability, may aggravate his mental disorder.  The Board 
finds that the veteran has submitted evidence which 
constitutes a well grounded claim.

Accordingly, the Board finds that the claim of entitlement to 
service connection for a nervous condition, secondary to 
service-connected status post partial gastrectomy, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition, secondary to service-connected status post partial 
gastrectomy, and that claim is reopened.

The claim of entitlement to service connection for a nervous 
condition, secondary to service-connected status post partial 
gastrectomy, is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
nervous condition, secondary to service-connected status post 
partial gastrectomy, is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board feels that a VA examination would be useful in 
determining whether the veteran's service-connected 
disability may aggravate his nonservice-connected mental 
disorder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide an 
opinion as to whether it is as 
likely as not that the veteran's 
service-connected status post 
partial gastrectomy aggravates his 
nonservice-connected mental 
disorder.  In providing an opinion 
as to the likelihood of 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



